Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: 20113801F
Release Date: 9/23/2011
CC:LB&I:HMT:DET:EREdberg
POSTF-112765-11
UILC:

170.02-01

date:

August 15, 2011

to:

Dave Bulger
Inventory Technical Advisor
(Large Business & International)

from:

Eric R. Skinner
Associate Area Counsel (Detroit)
(Large Business & International)

subject:

Contribution of inventory approaching “best by” date
This memorandum responds to your request for assistance. This advice may not be
used or cited as precedent.
LEGEND
ABC Group = ------------------------------------------------------Brand Z = ---------Food Products = ---------------------------------$X = --------------M% = ---------N% = -----O% = -----P% = ---Product A = -----------------------------Product B = --------------------------------------------Product C = -----------------------------------------Product D = -------------------------------------------Product E = ------------------------------Tax Year 1 = ----------------------------------------------------Taxpayer = -------------------------------XYZ Division = ------------------------------------------------------

POSTF-112765-11

2

ISSUES
1. Is the Taxpayer entitled to a deduction under section 170 of the Internal Revenue
Code?
2. If the Taxpayer is entitled to a deduction, is the Taxpayer entitled to an enhanced
deduction under section 170(e)(3)?
CONCLUSIONS
1. The taxpayer is not entitled to a deduction under section 170 because the
Taxpayer did not attach the required Forms 8283 signed by the donees to its tax
returns; nor did the Taxpayer show that such omissions were made in good faith.
Treas. Reg. § 1.170A-13(c)(4).
2. Even if the Taxpayer’s failure to file a Form 8283 does not preclude a deduction,
the Taxpayer is not entitled to the enhanced deductions because it failed to
properly value the contributed property.
a. The Taxpayer did not value the property by using the price which it would
have received in its usual market at the time and place of contribution and
in the quantity contributed under section 1.170A-1(c)(2). The Taxpayer
failed to adjust the gross price of the Food Products by vendor allowances
provided. In determining the price which the taxpayer would have
received in its usual market, the gross price charged by the taxpayer must
be offset by any vendor allowances provided. Therefore, under a best
case scenario, the value of the contributed property (prior to the required
reductions under section 170(e)(3)) is limited to the net sales price in the
usual market. Moreover, as the Taxpayer failed to establish the price it
could have received in its usual market at the time and place of the
contribution and in the quantity contributed, it is not entitled to any
enhanced deductions.
b. In addition, even if the Taxpayer correctly determined usual selling price,
the Taxpayer improperly valued the property at its usual selling price at a
time when it could not reasonably have been expected to realize such
price under section 1.170A-1(c)(3). Inventory approaching its “best by”
date is not properly valued at full wholesale price unless the taxpayer
could sell such aged inventory at full wholesale price, and in sufficient
quantities so as to constitute meaningful sales. As the Taxpayer has not
substantiated that such sales could, or did, occur, it must value the
contributed property not at the usual selling price, but at the amount for
which the quantity of property contributed would have been sold by the
donor at the time of the contribution. As the Taxpayer has failed to show
the amount it could have received for the property at the time of the
contribution, the Taxpayer has not met its burden of establishing fair
market value and is not entitled to any enhanced deductions.

POSTF-112765-11

3

FACTS
The Taxpayer manufactures Food Products and sells such products to wholesalers.
The inventory “turn” rate is 5, or about 74 days. This means manufactured goods are
held in inventory, on average, 74 days before sale to third parties.
The Taxpayer is on the accrual basis of accounting. The Taxpayer routinely allows
certain discounts, or vendor allowances, to its customers at the time of sale of goods to
its customers. For tax and financial reporting, net sales (after these allowances) are
reported in determining its gross margin (also referred to as gross profit percentage).
These allowances were included in “returns and allowances” on the Taxpayer’s return.
For Tax Year 1, it deducted a charitable contribution of $X for donation of Food
Products. The Taxpayer determined the fair market value for the donated inventory by
using the cost of the product plus a mark-up. The mark-up equaled the Taxpayer’s
computed “gross profit percentage,” which was determined pursuant to the following
formula:
(Gross Sales – Cost of Sales)/Gross Sales = Gross Profit %
For Tax Year 1, the Taxpayer calculated a gross profit percentage or mark-up of M%.
The third party sales used for this calculation were the sales of the Taxpayer’s XYZ
Division, as the contributed inventory primarily came from this division. In determining
the mark-up for a contributed product, the Taxpayer used all sales1 of the XYZ Division,
not just sales of that particular product. Thus, the mark-up was the same for all
products contributed during Tax Year 1. Taxpayer’s customers may receive prearranged discounts such as volume allowances, cash discounts. In determining its
mark-up, the Taxpayer used “gross sales,” not “net sales,” data. Gross sales are the
sum of all sales during a time period, while net sales are gross sales minus returns and
allowances. Therefore, the Taxpayer did not take vendor allowances into account in
determining fair market value. Had the taxpayer taken such allowances into account,
the mark-up would have been lower. Division 1 had a gross margin of N% per the tax
return for Tax Year 1, and the gross margin on the return for any division was not
greater than N%. The company’s overall gross margin for book and tax purposes was
approximately O%.
All of the donated products were within 110 days of their “best by” date, which is a date
the Taxpayer places on its Food Products. According to the Taxpayer, this date is an
internally developed, subjective assessment made on a product-by-product basis that
reflects the date the product could be perceived to fall below the Taxpayer’s standards
for quality, meaning flavor, strength, appearance, granularity, etc. The “best by” date
does not pertain to the expiration of the usefulness or safety of the product. The
products do not have expiration dates (i.e., they can be used for years beyond the best
1

The Taxpayer excluded sales of Brand Z products, as Brand Z products were not contributed to charity.
These sales were approximately P% of the XYZ Division’s gross sales.

POSTF-112765-11

4

by date). There is no federal or state law that requires, or industry standard to
determine, the “best by” date for the Food Products. While a “best by” date is not
legally required, the Taxpayer emphasizes the importance of such date on its website
and recommends that consumers dispose of products past their “best by” date.
According to the Taxpayer’s dating system, its products have an average life of 29
months before the expiration of the “best by” date. No adjustment was made to the fair
market value of the contributed inventory for the fact the donated products were
contributed within 110 days of their “best by” date (110-day date). The Taxpayer does
not sell products after the 110-day date. The Taxpayer does not offer discounts for
goods approaching the 110-day date.
The Taxpayer provided sales data for certain products2 sold at full price near the 110day date in Tax Year 1. These sales compare to contributions of the same products as
follows:
Item

Product
A
Product
B
Product
C
Product
D
Product
E

Quantity
Donated
(in
cases)
-----------

Days
Quantity
before
Sold (in
110-day cases)
date
---------

Days
before
110-day
date
--------

--------

------

----

--------

-----------

------

----

--------

--------

------

------

--------

----

------

----

--------

The Taxpayer determined the gross margin on the sales of the above products to be
greater than N% for Products A through E, and greater than M% for Products A, B, and
E. With respect to these sales, the only documentation provided by the Taxpayer was a
copy of print screens from its computer system reflecting an item overview of the related
order. Although the Service requested all of the following information, the Taxpayer did
not provide: Detailed sales information with respect to these orders or information
regarding any vendor allowances received by the purchasers; sales of the contributed
products at other points in time and/or to other customers; any detailed sales
information for Tax Year 1, such as information that would allow the IRS to determine
the timeframe in which most goods were sold, pricing specifics for a particular product,
2

The Taxpayer provided 5 examples of sales near the 110-day date, all of which involved sales of 10
cases or less. In fact, sales of three of the products were for only 1 case. The Taxpayer’s donation of
such products significantly exceeded these sales.

POSTF-112765-11

5

including variations in price between customers or over time, etc; information regarding
vendor allowances provided in Tax Year 1 and the circumstances under which such
allowances were provided. In refusing to provide this information, the Taxpayer claimed
the request was too burdensome.
The Taxpayer contributed the inventory to food banks and other organizations that
deliver food to the ill, needy, and infants. The Taxpayer provided sufficient
acknowledgement documentation as to the donated goods to verify they were qualified
contributions. In calculating the amount of its contribution, the Taxpayer first reduced
the amount of its charitable contribution by one-half the amount of gain which would not
have been long-term capital gain if the property had been sold by the taxpayer at its fair
market value on the date of its contribution, and further reduced this amount to an
amount which is equal to twice the amount of the basis of the property. No appraisal of
the contributed goods was performed, and no Forms 8283 were filed with the return
substantiating this contributed amount.
LAW AND ANALYSIS
Deductions are a matter of legislative grace, and the taxpayer bears the burden of
proving the entitlement to any deduction claimed. INDOPCO, Inc. v. Commissioner, 503
U.S. 79, 84 (1992); New Colonial Ice Co. v. Helvering, 292 U.S. 435, 440 (1934). A
taxpayer is required to maintain records sufficient to establish the amount of his or her
income and deductions. I.R.C. § 6001; Treas. Reg. § 1.6001–1(a), (e); Treas. Reg. §
1.170A-13(b).
Internal Revenue Code section 170(a)(1) allows a deduction for charitable contributions
made within the taxable year, but only if verified under regulations prescribed by the
Secretary.
Treasury Regulation section 1.170A-1(c)(1) provides that, when “a charitable
contribution is made in property other than money, the amount of the contribution is the
fair market value of the property at the time of the contribution, reduced as provided in
section 170(e)(1) and paragraph (a) of section 1.170A-4, or section 170(e)(3) and
paragraph (c) of section 1.170A-4A.”
Section 170(e)(1)(A) provides that the amount of any charitable contribution of property
otherwise taken into account under section 170 shall be reduced by “the amount of gain
which would not have been long-term capital gain (determined without regard to section
1221(b)(3)) if the property contributed had been sold by the taxpayer at its fair market
value (determined at the time of such contribution).” Thus, as a general rule, the
deduction for charitable contributions of inventory property is limited to the lesser of fair
market value or the taxpayer’s basis in the contributed property.

POSTF-112765-11

6

However, section 170(e)(3)(A) provides an exception to the limited-to-basis general rule
for qualified contributions of appreciated inventory. The exception, which is often called
an “enhanced deduction,” allows the taxpayer to claim a higher amount. In order to
qualify for the enhanced deduction, the following requirements must be met:
(i)

(ii)
(iii)

(iv)

the use of the property by the donee must be related to the purpose or
function constituting the basis for its exemption under section 501 and
the property must be used by the donee solely for the care of the ill,
the needy, or infants;
the property must not be transferred by the donee in exchange for
money, other property, or services;
the taxpayer must receive from the donee a written statement
representing that its use and disposition of the property will be in
accordance with the provisions of clauses (i) and (ii); and
in the case where the property is subject to regulation under the
Federal Food, Drug, and Cosmetic Act, as amended, the property must
fully satisfy the applicable requirements of such Act and regulations
promulgated thereunder on the date of transfer and for one hundred
and eighty days prior thereto.

Section 1.170A-4A(b)(4) explains the requirements for the written statement that must
be provided by the donee organization to the taxpayer.
The amount of the enhanced deduction is determined under section 170(e)(3)(B), which
provides that, in the case of qualified contributions of inventory, the reduction pursuant
to paragraph (1)(A) “shall be no greater than the sum of -(i)
(ii)

one-half the amount computed under paragraph (1)(A) (computed without
regard to this paragraph), and
(ii) the amount (if any) by which the charitable contribution deduction
under this section for any qualified contribution (computed by taking into
account the amount determined in clause (i), but without regard to this
clause) exceeds twice the basis of such property).”

Section 1.170A-4A(c)(1) describes section 170(e)(3)(B) as requiring two reductions, as
follows:
The amount of the first reduction is equal to one-half the amount of gain
which would not have been long-term capital gain if the property had been
sold by the donor-taxpayer at its fair market value on the date of its
contribution, excluding, however, any amount described in paragraph (d)
of this section. If the amount of the charitable contribution which remains
after this reduction exceeds twice the basis of the contributed property,
then the amount of the charitable contribution is reduced a second time to
an amount which is equal to twice the amount of the basis of the property.

POSTF-112765-11

7

Section 1.170A-4A(c)(3) provides that generally the donor of inventory under this
section must make a corresponding adjustment to cost of goods sold by decreasing the
cost of goods sold by the lesser of the fair market value of the contributed item or basis.
Section 170(e)(3)(C) provides a special rule for contributions of food inventory made on
or before December 31, 2011. This rule requires contributions of food inventory to be
“apparently wholesome food,” which has the meaning given to such term by section
22(b)(2) of the Bill Emerson Good Samaritan Food Donation Act. This act defines
“apparently wholesome food” as “food that meets all quality and labeling standards
imposed by Federal, State, and local laws and regulations even though the food may
not be readily marketable due to appearance, age, freshness, grade, size, surplus, or
other conditions.” 42 U.S.C. § 1791(b)(2).
Section 170(f)(8)(A) provides that no deduction shall be allowed under section 170(a)
for any contribution of $250 or more unless the taxpayer substantiates the contribution
by a contemporaneous written acknowledgement of the contribution by the donee
organization. Section 170(f)(8)(B) provides the acknowledgement must contain the
following information:
(i) The amount of cash and a description of any property other than cash
contributed;
(ii) whether the donee organization provided any goods or services in
consideration, in whole or in part, for any property contributed; and
(iii) a description and good faith estimate of the value of any goods or services
referred to in (ii).
Section 170(f)(8)(C) provides that an acknowledgement is contemporaneous if it is
obtained on or before the earlier of (i) the date on which the taxpayer files a return for
the taxable year of the contribution or (ii) the due date (including extensions) for filing
such return.
Because inventory is ordinary income property, the amount of the Taxpayer’s deduction
is limited to the lesser of fair market value or its basis in the contributed property under
section 170(e)(1)(A), unless the enhanced deduction under section 170(e)(3)(A),
applies.
In this case, the Service does not dispute that -(a) The Taxpayer made a “qualified contribution” under section 170(e)(3)(A) as
the Taxpayer donated the Food Products to food banks and other
organizations that, in turn, provided the Food Products to the ill, needy, and
infants in accordance with their exempt purposes;
(b) the Taxpayer did not receive money, other property or services in exchange
for the donation;

POSTF-112765-11

8

(c) the Taxpayer received sufficient acknowledgement documentation from the
donees as required by sections 170(e)(3)(A)(iii) and section 170(f)(8); and
(d) the Taxpayer appears to be in compliance with the Federal Food, Drug, and
Cosmetic Act; and
(e) the donated Food Products were “apparently wholesome food” under section
170(e)(3)(C).
However, the Taxpayer did not attach the required Forms 8283 to its return and thus is
not entitled to an deduction. In the alternative, if it is entitled to any deduction, the
Taxpayer failed to properly value the contributed inventory in calculating the amount of
its enhanced deduction.
Form 8283
In 1984, Congress required the Secretary to establish regulations regarding the
substantiation of noncash contributions of property exceeding $5,000. Deficit Reduction
Act of 1984 (DEFRA), § 155(a), Pub. L. No. 98-369, 98 Stat. 691 (1984). Pursuant to
the statutory mandate in § 155(a) of DEFRA, the Secretary promulgated Treasury
Regulation section 1.170A-13(c).
Generally, § 155(a) of DEFRA and Treasury Regulation section 1.170A-13(c) require
taxpayers to obtain qualified appraisals to substantiate deductions in excess of $5,000
for noncash charitable contributions. For contributions under section 170(e)(3), the
$5,000 threshold refers to the difference between the amount of the claimed deduction
and cost. Treas. Reg. § 1.170A-13(c)(2)(ii).
However, more limited substantiation requirements apply for C corporations with
respect to contributions of inventory. See Treas. Reg. 1.170-13(c)(2)(ii); see also I.R.C.
§ 170(f)(11)(A)(iii) (for contributions made after June 3, 2004, heightening substantiation
requirements for C corporations, but providing an exception in the case of contributions
of inventory and certain other property). Section 1.170A-13(c)(2)(ii) provides that, if a C
corporation makes a charitable contribution exceeding the $5,000 threshold, “a qualified
appraisal is not required, and only a partially completed appraisal summary form (as
described in paragraph (c)(4)(iv)(A) of this section) is required to be attached to the tax .
. . return.” The appraisal summary needs to be made on a form prescribed by the
Service and signed and dated by the donee. Treas. Reg. § 1.170A-13(c)(4)(i)(A) & (B),
(iv)(A)(1). The instructions for Form 1120 for Tax Year 1 state that all corporations
generally must complete and attach Form 8283 to their returns for contributions of
property other than money if the total claimed deduction for all property contributed was
more than $5,000. The Taxpayer was required to but did not attach properly completed
Forms 8283 to its income tax return for Tax Year 1.
Section 1.170A-13(c)(4)(iv)(H) states that the failure to attach an appraisal summary
(i.e., Form 8283) shall not cause a deduction to be disallowed, provided that the failure
to attach the appraisal summary was a good faith omission, and the Form 8283 is

POSTF-112765-11

9

supplied within 90 days of request by the Service. Although the Forms 8283 were
requested, the Taxpayer did not supply them within 90 of the request, and the Taxpayer
has not made a showing that such failure was a good faith omission.
Therefore, the Taxpayer is not entitled to a deduction under section 170.

Fair Market Value - Price in the Usual Market
Even if a deduction were allowed, the Taxpayer has failed to support it with an
acceptable determination of fair market value in calculating the amount of the enhanced
deduction.
In determining the amount of the enhanced deduction, as an initial matter it is necessary
to determine both the fair market value and the basis of the contributed property.
Section 1.170A-1(c)(2) defines fair market value as “the price at which the property
would change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or sell and both having reasonable knowledge of relevant facts.
If the contribution is made in property of a type which the taxpayer sells in the course of
his business, the fair market value is the price which the taxpayer would have received
if he had sold the contributed property in the usual market in which he customarily sells,
at the time and place of the contribution and, in the case of a contribution of goods in
quantity, in the quantity contributed. The usual market of a manufacturer or other
producer consists of the wholesalers or other distributors to or through whom he
customarily sells, but if he sells only at retail the usual market consists of his retail
customers.” (emphasis added). Thus, as an initial step in determining the amount of the
enhanced deduction, the Taxpayer is required to show “the price which the taxpayer
would have received” for the contributed property,
Section 61(a)(3) defines gross income generally as all income from whatever source
derived, including gains from dealings in property.
Section 1.61-3(a) provides that, in a manufacturing, merchandising, or mining business,
gross income means the total sales, less the cost of goods sold, plus any income for
investments and from incidental or outside operations or sources.
Section 471(a) provides that, whenever in the opinion of the Secretary the use of
inventories is necessary in order clearly to determine the income of any taxpayer,
inventories shall be taken by such taxpayer on such basis as the Secretary may
prescribe as conforming as nearly as may be to the best accounting practice in the
trade or business and as most clearly reflecting income.
Section 1.471-3(b) provides that cost means, in the case of merchandise purchased
since the beginning of the taxable year, the invoice price less trade or other discounts,

POSTF-112765-11

10

except strictly cash discounts approximately a fair interest rate, which may be deducted
or not at the option of the taxpayer, provided a consistent course is followed.
In determining the price which the taxpayer would have received, trade discounts must
be taken into account. Trade discounts and allowances represent adjustments to the
purchase price granted by a vendor. The discount may vary depending upon volume or
quantity purchases, or other factors established by the vendor. If a discount is always
allowed irrespective of time of payment, it is considered to be a trade discount,
regardless of the purported conditions which must be met in order for the discount to
apply. See Thomas Shoe Co. v. Commissioner, 1 B.T.A. 124 (1924); Rev. Rul. 84-41,
1984-1 C.B. 130. Cash discounts, on the other hand, represent a reduction in the
invoice or purchase price attributable to payment within a prescribed time period; the
discount is only available if the purchaser makes payment within such time period. See
Rev. Rul. 84-41, 1984-1 C.B. 130.
In determining gain or loss, trade discounts and allowances are applied to reduce gross
sales. See Pittsburgh Milk Co. v. Commissioner, 26 T.C. 707 (1956), acq. 1962-2 C.B.
5, (citing American Lace Mfg. Co. v. Commissioner, 8 B.T.A. 419 (1927); American
Cigar Co. v. Commissioner, 21 B.T.A. 464 (1930); Albert C. Becken, Jr., 5 T.C. 498, 505
(1945)). This principle is reflected by Form 1120, U.S. Corporation Income Tax Return,
which makes specific provisions, in line 1 thereof, for the reduction of “gross receipts or
sales” by “returns and allowances.” See Pittsburgh Milk, supra at 716.
In Pittsburgh Milk, the Tax Court addressed whether allowances made by a milk
producer to certain purchasers of its milk were adjustments to the sales price of the
milk, or ordinary and necessary business expenses under section 162. The allowances
were computed by applying a specific percentage to list prices fixed by the Milk Control
Commission, resulting in a net cost to the customer that was below the list price in
violation of state law. 26 T.C. at 711-13, 715. The court opined that, when determining
gain from the sale of property, the amount realized “must be based on the actual price
or consideration for which the property was sold, and not on some greater price for
which it possibly should have been, but was not, sold.” Id. The Tax Court found that
the allowances were part of the sales transaction, and concluded that gross income
must be computed with respect to the agreed prices (net of rebate) at which milk was
sold. Id. at 715-17. The court noted the allowances were “not contingent upon any
subsequent performance or consideration from the purchaser.” Id. at 717. Accordingly,
the Tax Court held that the purpose and the intent of the allowance was to reach an
agreed-upon net selling price, and the allowance was properly viewed as an adjustment
to the sales price. Id.
Revenue Ruling 2008-26, 2008-21 I.R.B. 985, clarifying and superseding Revenue
Ruling 2005-28, 2005-1 C.B. 997, involves Medicaid rebates a drug manufacturer pays
to a state Medicaid agency. The ruling holds such rebates are adjustments to the sales
price in calculating gross receipts, rather than deductions from gross income under
section 162 of the code. The ruling notes “the Medicaid rebate is a factor used in

POSTF-112765-11

11

setting the actual selling price, negotiated and agreed to before the sale to W takes
place.”
The Taxpayer in this case contributed inventory to charity. The amount of the
contribution equals the fair market value of the inventory (reduced as necessary
pursuant to section 170(e)(1) and (3) and the associated regulations). Treas. Reg.
1.170A-1(c)(1). The fair market value of the property is “the price which the taxpayer
would have received if he had sold the contributed property in the usual market in which
he customarily sells, at the time and place of the contribution and, in the case of a
contribution of goods in quantity, in the quantity contributed.” As the Taxpayer is a
manufacturer, its usual market consists of wholesalers or other distributers to or through
whom it customarily sells. Treas. Reg. 1.170A-1(c)(2).
However, in determining the fair market value of the inventory, the Taxpayer did not use
the prices it would have received in “the usual market in which he customarily sells,” the
wholesale market. The Taxpayer used gross sales without any reduction for vendor
allowances, which must be considered in determining the actual prices received. See
Rev. Rul. 2008-26; Pittsburgh Milk, 26 T.C. at 715-17. Thus, because the Taxpayer
used prices prior to any adjustment for vendor allowances, the Taxpayer did not use
actual market prices.
The Taxpayer argues that the donated products were not contributed in such quantities
or under such circumstances so as to warrant vendor allowances. As the Taxpayer has
not provided detailed sales information or information regarding the vendor allowances
it normally provides, the Taxpayer has failed to substantiate this assertion. See
INDOPCO, Inc., 503 U.S. at 84; New Colonial Ice Co., 292 U.S. at 440; see also I.R.C.
§ 6001; Treas. Reg. § 1.6001–1(a), (e). Moreover, the Taxpayer chose to include sales
involving vendor allowances in the “usual market” for purposes of determining price and,
having included such sales, for consistency must use the actual prices received in such
sales. Neither section 170, the regulations thereunder, nor applicable case law, provide
authority for using a price other than the agreed-upon prices in the Taxpayer’s usual
market. In determining pricing, the Taxpayer must use the actual prices or
consideration received in the market and not some greater price which possibly could
have been, but was not, received. See Pittsburgh Milk, 26 T.C. at 715.
Moreover, as the Taxpayer generally did not even sell 110-day inventory, the Taxpayer
has not provided evidence it could have received any amount, let alone the excessive
amount claimed, for such inventory in its usual market “at the time and place of the
contribution.” Treas. Reg. § 1.170A-1(c)(2) (emphasis added). Therefore, the Taxpayer
has not met its burden of establishing fair market value as an initial determination in
claiming the enhanced deduction.
Fair Market Value – At a Time When the Taxpayer Could Not Reasonably Have Been
Expected to Realize Its Usual Selling Price

POSTF-112765-11

12

Moreover, the fair market value of the contributed inventory was less than its usual
selling price because the inventory was approaching its “best by” date.
Section 1.170A-1(c)(3) provides that “[i]f a donor makes a charitable contribution of
property, such as stock in trade, at a time when he could not reasonably have been
expected to realize its usual selling price, the value of the gift is not the usual selling
price but is the amount for which the quantity of property contributed would have been
sold by the donor at the time of the contribution.”
Revenue Ruling 85-8, 1985-1 C.B. 59, dealt with inventory contributed to charity shortly
before its expiration date (after which such inventory could not legally be sold) by a
pharmaceutical manufacturer. Under the fact pattern in the ruling, the normal selling
price of the inventory was 10x dollars, but, due to the imminent expiration date, had the
corporation sold the inventory in its usual market at the time of the donation it would
only have realized 5x dollars. The ruling determined that the fair market value of the
property was 5x dollars and that the amount of the charitable contribution was 2x dollars
after the reductions imposed by 170(e)(3).
However, in Lucky Stores, Inc. v. Commissioner, 105 T.C. 420 (1995) the Tax Court
held that bread stamped with a date 4 days after the delivery date without any
explanatory words, such as “sell by,” “fresh through,” or the like, was properly valued at
full retail price for purposes of valuing charitable contributions of 4-day-old bread as the
taxpayer could, and did, sell 4-day-old bread at regular retail prices, and in sufficient
quantities so as to constitute meaningful sales. Lucky Stores is distinguishable from
this case because the Taxpayer did not sell Food Products after the 110-day mark in
any meaningful quantities, whereas the taxpayer in Lucky Stores did.
In Skripak v. Commissioner, 84 T.C. 285 (1985), the Tax Court considered whether the
fair market value of donated books was the publisher’s catalog retail price. In rejecting
petitioner’s contention that the list price represented fair market value, the court noted
the sheer number of books would require a discount from that price as “[t]he
simultaneous marketing of all those books would substantially depress the market for
each particular reprint title and for the multiple copies of each title.” Skripak, 84 T.C. at
325. The court further noted the books represented excess inventory and stated “[a]
willing retail buyer of the reprint books owned by petitioners would know that those
books constituted excess inventory of the publisher. Such a knowing buyer would
demand and receive a substantial discount for the purchase of any of this excess
inventory . . . .” Id. at 326.
In this case, the Taxpayer could not reasonably have been expected to realize its usual
selling price for the donated Food Products as such products were approaching their
best by date. See Treas. Reg. § 1.170A-1(c)(3). Revenue Ruling 85-8 makes it clear
that products approaching expiration are not worth their usual selling price

POSTF-112765-11

13

While the Taxpayer presented evidence of a few sales at full price near the 110-day
mark, such sales were not in sufficient quantities so as to constitute meaningful sales.
For instance, the Taxpayer sold 1 case of Product C and donated -------- cases.
Therefore, the Taxpayer has not shown Food Products after the 110-day mark could be
sold at regular retail prices. Because of the small quantity of goods near the 110-day
mark sold, the Taxpayer could not reasonably have expected to realize its usual selling
price. See Rev. Rul. 85-8; cf. Skripak, 84 T.C. at 325-26.
Therefore, in determining the amount of the enhanced deduction, the Taxpayer is not
entitled to value the Food Products at their usual selling prices. Treas. Reg. § 1.170A1(c)(3). As the Taxpayer has failed to show the amount it would have received for the
property at the time of the contribution, the Taxpayer has not met its burden of
establishing its fair market value and is not entitled to an enhanced deduction.
Because the Taxpayer did not attach the required Forms 8283 to its return, the
Taxpayer is not entitled to a deduction under section 170 of the Code. Even if the
Taxpayer’s failure to file the required Forms 8283 does not preclude a deduction, the
Taxpayer is not entitled to any enhanced deductions because it failed to properly value
the contributed property.
CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS
This writing may contain privileged information. Any unauthorized disclosure of this
writing may undermine our ability to protect the privileged information. If disclosure is
determined to be necessary, please contact this office for our views.
Please call (313) 237-6440 if you have any further questions.
ERIC R. SKINNER
Associate Area Counsel
(Large Business & International)

By: _

Elizabeth R. Edberg__________

Elizabeth R. Edberg
Attorney (Detroit)
(Large Business & International)

